703 N.W.2d 800 (2005)
474 Mich. 862
Randall G. PAIGE (Deceased), Plaintiff-Appellee,
v.
CITY OF STERLING HEIGHTS, Self-Insured, and Accident Fund Company, Defendants-Appellants.
Docket No. 127912, COA No. 256451.
Supreme Court of Michigan.
September 21, 2005.

ORDER
On order of the Court, the motion to file brief amicus curiae is GRANTED. The *801 application for leave to appeal the January 10, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(l), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(l) with respect to defendant's first two issues. The parties shall include among the issues to be addressed at oral argument: (1) whether this Court's decision in Robinson v. City of Detroit, 462 Mich. 439, 613 N.W.2d 307 (2000), overruled Hagerman v. Gencorp Automotive, 457 Mich. 720, 579 N.W.2d 347 (1998); and (2) whether this case should be remanded to the WCAC for a determination of Adam Paige's factual dependency as of the date of his father's death, in accord with Runnion v. Speidel, 270 Mich. 18, 257 N.W. 926 (1934). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.